DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.
In the response dated 16 August 2021 no claims were amended.
Claims 1-8 and 21 are pending.

Notice to Applicant
The as-claimed invention overcomes the art of record. The only remaining rejection(s) is/are those contained herein.

Affidavit under 37 CFR 1.132
The Affidavit under 37 CFR 1.132 filed 16 August 2021 is insufficient to overcome the rejection of Claims 1-8 and 21 based upon 35 USC § 101 as set forth in the last Office action because: Affiant argues that the claims of the present invention are not routine and conventional which is immaterial to the subject matter eligibility inquiry (see Response to Arguments, infra). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for matching a healthcare provider with a healthcare organization on a temporary basis.
The limitations of (Claim 1 being representative) maintaining accounts for each of a plurality of healthcare organizations and for each of a plurality of vendors, wherein the maintaining comprises maintaining an electronic form of a master agreement between a specific healthcare organization and a specific vendor that have agreed to terms of the master agreement, such that for each healthcare organization there is only a subset of the plurality of vendors that have agreed to terms of the master agreement of that healthcare organization, the master agreement specifying terms for a specific vendor to provide a healthcare provider for purposes of fulfilling a temporary assignment of the healthcare organization; providing independent access to the secure web-based system via individual user names and passwords for (i) one or more healthcare facility administrators of each healthcare organization, (ii) the plurality of vendors, and (iii) one or more support personnel, the independent access being granted between the one or more healthcare facility administrator, the plurality of vendors, and the one or more support personnel; providing a first set of selection options to each of the one or more healthcare facility administrators wherein providing the first set of selection options comprises presenting to each of the one or more administrators a list of only the subset of vendors that are specific to the healthcare organization of each of the one or more administrators; receiving, via the first set of selection options, temporary assignment information provided by the administrator of the one or more administrators and creating from the information a specific temporary assignment to be fulfilled, wherein receiving the temporary assignment information comprises receiving a selection of select vendors from the list of the subset of vendors by the administrator and associating the specific temporary assignment created by the administrator to only the select vendors; presenting the specific temporary assignment to be fulfilled to only the select vendors that are associated to the specific temporary assignment; determining which providers are available for each vendor to present for each healthcare organization by eliminating for a given vendor those providers that are subject to procuring cause protection in effect for all other vendors in relation to each healthcare organization; providing a second set of website selection options in relation to creating a bid for the specific temporary assignment to only the select vendors of the subset of vendors, the second set of options including of the select vendors a list of providers that are eligible to be included in the bid for the specific temporary assignment according to the determining of which providers are available for the vendor being presented the second set of options that have not been eliminated due to the procuring cause protection that is provided to the other vendors besides the vendor of the subset that is being presented the second set of selection options; receiving a selection of an option to create a bid for the specific temporary assignment to be fulfilled by a plurality of the select vendors and receiving bid information from the plurality of select vendors to create the bids including receiving a selection of a provider from the list; providing each bid from the select vendors to the healthcare organization; receiving a selection by the healthcare organization of a winning bid from the bids; and providing notice of the winning bid to the select vendor that created the winning bid, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a secure web-based system that provides websites, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the secure web-based system that provides websites, this claim encompasses the human-based task of matching a healthcare provider with a healthcare organization on a temporary basis (see PTAB decision dated 18 May 2020 at Pg. 9). The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a secure web-based system that provides 
The claim further recites the two additional elements of (1) transmitting data over a network connection and (2) computer systems having a GUI. The additional element of (1) transmitting data over a network is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to the mere transmission of data, which is a form of extra-solution activity. The additional element of (2) computer systems having a GUI are also recited at a high level of generality an represents locations from which data is received and to which data is transmitted, which is also extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a secure web-based system that provides websites amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) transmitting data over a network connection and (2) computer systems having a GUI were considered extra-solution activity. These have been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, the prior art of record indicates that receiving and transmitting data to external computers is a well-understood, routine, and conventional activity (see Singletary at Para. 0037, Claim 3; see LaRue at Fig. 2A, Para. 0014, 0015). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-8 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 merely describes details of the temporary assignment. Dependent claims 3, 4, 5 merely describe the types of selection options that are part of the first set of website selection options. Dependent claims 6, 7, 8 merely describe the types of selection options that are part of the first set of website selection options.

Response to Arguments
Rejections under 35 U.S.C. § 101
Regarding the rejection of Claims 1-8 and 21, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Applicant argues:
Applicant notes that the claims have been previously amended to clarify that the vendors and healthcare organizations have their own computer systems that interact with the secure web-based system, which itself is an entirely different configuration than what is routine and conventional. This is a physical arrangement of computer systems.
Regarding (a), the Examiner respectfully disagrees. There is no physical configuration (i.e., physical arrangement of elements) described in the claim. This argument was found to be unpersuasive by the Patent Trial and Appeal Board (see PTAB decision dated 18 May 2020 at Pg. 13-14) and is unpersuasive for the same reasons. Further, the additional elements of external computers from which data is received and to which data is transmitted are well-understood, routine, and conventional as evidenced by the prior art of record. 
Therefore, the pending claims include an arrangement of parts, just like the system declared patent eligible in BASCOM.
Regarding (b), the Examiner respectfully submits that the invention in Bascom was held to be subject matter eligible because it recited a non-routine, non-conventional arrangement of known parts. Applicant’s claimed invention does not recite any physical 
Indeed, Applicant asserts that the present claims are even further from being routine and conventional than those of BASCOM.
Regarding (c), the Examiner respectfully submits that the question is not whether the claims are routine and conventional; the question is whether the elements of the claimed invention are arranged in a non-routine, non-conventional manner. As discussed above, there is no physical arrangement of the elements recited in the claim. And, even if there was, there is no indication that such an arrangement is non-routine or non-conventional. Applicant has not pointed to anything in the as-filed disclosure that discusses how the physical arrangement of elements is unconventional.
Furthermore, co-inventor Aaron Paul has executed a declaration, submitted herewith, challenging any notion that the physical arrangement where the secure web-based server provides the procuring cause protection is routine and conventional. 
Regarding (d), the Examiner respectfully submits that the affidavit by the inventor is unpersuasive. The affidavit essentially states that the abstract idea is not known. Whether or not an abstract idea is known in the art is immaterial to the subject matter eligibility inquiry. A new and novel abstract idea is still an abstract idea. See MPEP 2106.05 (“As made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9) (internal quotations omitted).) And, the various computer elements to which the claims are confined are well-understood, routine, and conventional as indicated by the prior art of record.
Additionally, Applicant points out that the Examiner cannot merely assert that it is well-known for servers to exchange data with client computers and so forth, without showing that the specification [sic, specific] recitations of the present claims such as the filtering aspects occurring from the determining and providing steps above are routine and conventional, in an attempt to downplay the significance of the present claims.
Regarding (e), the Examiner respectfully submits that the Applicant has not provided any legal basis for this statement. The MPEP requires the Examiner to identify the abstract idea and then evaluate any additional elements. The Examiner has done that. The additional computer elements and communication of data between computer elements has been held by the courts to be well-understood, routine, and conventional. See MPEP 2106.05. The basis of rejection is in accord with the MPEP, the 2019 PEG, and applicable case law as indicated by the PTAB decision dated 18 May 2020.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Smith (U.S. Pre-Grant Patent Publication No. 2002/0103691) which discloses searching a database of temporary medical professionals and alerting selected medical professionals until an assignment is accepted.
Arrowood (U.S. Pre-Grant Patent Publication No. 2002/0010614) which discloses a system that matches staff with a particular project.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626